Name: 87/574/EEC: Commission Decision of 6 October 1987 allocating among the Member States the additional Community authorizations resulting from the 15 % annual increase in the Community quota for the carriage of goods by road for 1988
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy
 Date Published: 1987-12-12

 Avis juridique important|31987D057487/574/EEC: Commission Decision of 6 October 1987 allocating among the Member States the additional Community authorizations resulting from the 15 % annual increase in the Community quota for the carriage of goods by road for 1988 Official Journal L 349 , 12/12/1987 P. 0049 - 0049*****COMMISSION DECISION of 6 October 1987 allocating among the Member States the additional Community authorizations resulting from the 15 % annual increase in the Community quota for the carriage of goods by road for 1988 (87/574/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (1), as last amended by Regulation (EEC) No 1879/87 (2), and in particular Article 3 (5) thereof, Having consulted the Member States, Whereas Article 3 (5) of Regulation (EEC) No 3164/76 calls upon the Commission to fix, before 1 October of each year for a period of four years as from 1985, the allocation among the Member States of the extra Community authorizations resulting from the increase in the Community quota; Whereas at its meeting on 30 June 1986 the Council adopted conclusions calling for the cumulative annual increase in the Community quota to be raised to 40 % as from 1 January 1987; whereas in adopting the abovementioned Regulation (EEC) No 1879/87 the Council implemented this increase, but only for 1987; Whereas, as currently worded, Article 3 (1) of the Regulation provides for a 15 % annual increase in the Community quota for 1988 by means of a Commission Decision; Whereas the additional authorizations resulting from the annual increase should be allocated among the Member States in accordance with the criteria set out in Article 3 (3) of the said Regulation and in accordance with the method of calculation set out in Annex IV thereto; Whereas the second subparagraph of Article 3 (5) of the Regulation provides that the Commission's decision shall become enforceable two months after its notification unless the matter has been referred to the Council by a Member State in the meanwhile, HAS ADOPTED THIS DECISION: Article 1 The additional Community authorizations for 1988 resulting from the 15 % annual increase in the Community quota shall amount to 1 742 authorizations. Article 2 The additional authorizations referred to in Article 1 shall be allocated as follows: Belgium 154 Denmark 174 Germany 220 Greece 72 Spain 161 France 183 Ireland 79 Italy 186 Luxembourg 97 Netherlands 190 Portugal 101 United Kingdom 125 Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 October 1987. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 357, 29. 12. 1976, p. 1. (2) OJ No L 179, 3. 7. 1987, p. 3.